LAW OFFICES OF

STEPHEN TURANO

“Nt [pee » 2/18]20

sturano@turanolaw.com

 

275 MADISON AVENUE 60 PARK PLACE
35TH FLOOR SUITE 703
NEW YORK, NY 10016 NEWARK, NJ 07102
TEL (917) 974-1781 TEL (973) 648-6777
FAX (212) 208-2981 FAX (212) 208-2981

 

REPLY TO NEW JERSEY OFFICE

February 18, 2020
IT IS HEREBY ORDERED THAT Defendant's sentencing, currently

scheduled to be held on March 26, 2020, is adjourned to Tuesday,

By ECF May 19, 2020 at 3:00 p.m. The sentencing shall be held in
The Honorable Robert J. Sullivancgurtroom 11B of the Daniel Patrick Moynihan United States
United States District Judge Courthouse, 500 Pearl Street, New York, NY 10007. Defendant
Southern District of New York shall file his sentencing submission by May 5, 2020, and the
40 Foley Square government shall file its sentencing submission by May 12, 2020.

 

New York, NY 1007
Re: United States v. Burgess, et al. ORDERED Va f ' Za (p/
Case No. 18 Cr. 373 (RJS) a

al 3/2e So

Dear Judge Sullivan:

Devontae Newton’s sentencing is currently scheduled for March 26, 2020. We made
multiple requests to adjourn Mr. Newton’s sentence to permit him to complete his GED (which
he has done) and a six-month, substance-abuse program at the MCC called “Non-residential
Drug Abuse Program.” The Court adjourned Mr. Newton’s sentence to accommodate his
participation in both programs.

Mr. Newton informed me that he is now participating in a program to obtain his
Commercial Drivers’ License (“CLD”), which he expects concludes by mid-May. In addition, I
am starting a federal trial in the District of New Jersey before the Honorable Claire Cecchi,
U.S.D.J., on March 2, 2020, which is expected to last six to eight weeks. Although, Judge
Cecchi intends to sit four days a week, | do not yet know the trial schedule.

Accordingly, Mr. Newton requests an adjournment of his sentencing until mid-May. The
Government consents.

Respectfully,
/s/ Stephen Turano
Stephen Turano

ce: All Counsel of Record for the Government (via email)
